Montgomery, J.
Petitioners allege, in the first four paragraphs of their petition, that they are all members of the Methodist Episcopal Church, and that John Graham is the presiding elder of the Grand Rapids district, within whose bounds the proposed Moorland Methodist Episcopal Church is to be located; that it has been agreed by the proper church authorities, that the said church shall be organized at Moorland; that on January 7,1898, petitioners executed articles of association under Act No. 110, Pub. Acts *5721895, entitled “An act for the organization of corporate Methodist Episcopal Churches;” that on January 17,1898, they presented their said articles, drawn up and certified properly under said statute, to the Muskegon county clerk, for record in his office pursuant to said act; that said clerk refused to record the articles, on the ground that Act No. 209, Pub. Acts 1897, entitled “An act to revise, amend, and consolidate the laws for the incorporation of ecclesiastical bodies,” provides, in section 10, that “all churches, religious societies, Sunday schools, or other societies for the purpose of diffusing moral or religious knowledge, hereafter incorporated, shall be incorporated under this act.” The answer admits all of the above allegations. The petitioners aver that the said refusal is illegal upon two general grounds: (1) That the act of 1897 does not repeal or supersede, expressly or by implication, the Methodist Church act of 1895; and (2) that the act of 1897 is unconstitutional. The answer denies both these propositions. Relators ask a mandamus directing respondent to file their articles of association preferred under the law of 1895.
1. Does the act of 1897 supersede, as to churches to be organized after the act took effect, the Methodist Church act of 1895? We think this question,must be answered in the affirmative. The title of the act of 1897 is most comprehensive. It is “to revise, amend, and consolidate the laws for the incorporation of ecclesiastical bodies.” The plain purpose of this enactment, as expressed in the .title, was to collect such provisions as were essential to the incorporation of ecclesiastical bodies and embody them in one law. Any other construction would do violence to the language employed. An analogous question was discussed in both opinions in Attorney General v. Parsell, 100 Mich. 170, and little need be added. In the opinion in that case the writer said: “The use of the word ‘consolidate’ indicates very clearly that the purpose of the legislature was to collect in one act the law relating to the subject.” See, also, Tafoya v. Garcia, 1 N. M. 480; *573Roberts’ Case, 51 Mich. 548. That a later act which covers the whole subject repeals prior acts repugnant thereto is established doctrine. Shannon v. People, 5 Mich. 85; Feige, v. Railroad Co., 62 Mich. 1; Attorney General v. Parsell, supra, and cases cited.
2. It is contended that, the act conflicts with article 4, § 20, of the Constitution, which provides that no law shall embrace more than one subject, which shall be expressed in its title. Section 1 of the act provides that it shall be lawful for any five or more persons of full age to become incorporated as a church, religious society, Sunday school, or other society for the purpose of diffusing moral or religious knowledge, by complying with the following conditions. Section 10 provides that all churches, religious societies, Sunday schools, or other societies for the purpose of diffusing moral or religious knowledge, here after incorporated, shall be incorporated under this act. It is not contended but that church societies fall within the express terms of the act. This being so, it is not essential, for a determination of this case, to decide whether societies for the diffusion of moral and religious knowledge maybe properly designated as “ecclesiastical bodies.” The rule is that if, by striking from an act all that relates to an object not indicated by the title, that which is left is complete in itself, and sensible, and wholly independent of that which is'rejected, it must be sustained as constitutional. Cooley, Const. Lim. (6th Ed.) 177. Thus, under a title, “An act concerning promissory notes and bills of exchange,” provisions were incorporated affecting alike bills of exchange, promissory notes, and other written instruments. The act was sustained so far as it affected promissory notes and bills of exchange, and declared invalid in so far as it attempted to affect other written instruments. Mewherter v. Price, 11 Ind. 199. It must be held that the act in question is valid, at least to the extent that it affects churches.
We do not think the act is subject to the other objections urged against it. If its provisions are not found *574well suited to meet the churcb polity of the Methodist Episcopal Church, this fact is proper to be considered by the legislature, but does not justify us in declaring the act unconstitutional..
The writ of mandamus will be denied.
The other Justices concurred.